       Case 2:10-cr-00935-GW Document 76 Filed 09/03/20 Page 1 of 2 Page ID #:430



 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 10-CR-00935-GW
      UNITED STATES OF AMERICA,
13
                        Plaintiff,
14                                            ORDER OF DETENTION AFTER
                   v.                         HEARING (Fed.R.Crim.P. 32.1(a)(6)
15                                            Allegations of Violations of
     LAWRENCE ISLAND,                         Probation/Supervised Release
16                                            Conditions)
                        Defendant.
17
18
           On arrest warrant issued by a United States District Court involving alleged
19
     violations of conditions of probation or Supervised Release,
20
           The Court finds no condition or combination of conditions that will
21
     reasonably assure:
22
           ~      the appearance of defendant as required; andlor
23
           ❑      the safety of any person or the community.
24
25
           //
26
          //
27
          //
28
      Case 2:10-cr-00935-GW Document 76 Filed 09/03/20 Page 2 of 2 Page ID #:431



 1        The Court concludes:
 2        ~ Defendant poses a risk of nonappearance, and the Court finds that
 3        defendant has not demonstrated by clear and convincing evidence that
 4        he/she does not pose such a risk. The risk of nonappearance is based on:
 5        inadequate bail resources; history of drug use.
 6        ❑ Defendant poses a danger to the community, and the Court finds that
 7        defendant has not demonstrated by clear and convincing evidence that he
 8        does not pose such a risk.
 9
10        IT IS THEREFORE ORDERED that the defendant be detained.
11                                              ~~~         .~, Cat. ~-.
     Dated: 09/03/2020
12
                                          HON. ROZELLA A. OLIVER
13                                        UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
